DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashian (U.S. 1953187).
Regarding claim 1, Nakashian discloses (fig. 1) A clutch (as shown), comprising a drive disc (one of 1/12 and 5/6/7/8), a driven disc (the other one of 1/12 and 5/6/7/8), and a friction plate unit (14/15/17/18/19) capable of engaging or disengaging the drive disc with or from the driven disc, the friction plate unit comprising a first friction plate assembly (plates 18 and 19, and corresponding inner plates 15 on the lower side of these plates) and a second friction plate assembly (plate 17 and the corresponding plate 15 above it), wherein the clutch further comprises a pressing unit 20 configured to engage or disengage the drive disc with or from the driven disc selectively by the first friction plate assembly alone or by a combination of the first friction plate assembly and the second friction plate assembly (col. 2 lines 42-74),

the second friction plate assembly comprises a basic outer friction plate 17 that can abut with a first inner friction plate (second plate 15 from the top, immediately below 17) of the first friction plate assembly that is adjacent to the side of the second friction plate assembly, the basic outer friction plate being rotatable in synchronization with the driven disc 5/6/7/8,
the second friction plate assembly further comprises at least one pair of second outer friction plate 17 and second inner friction plate (plate 15 immediately above 17 or immediately below 17) that can abut with each other between the basic outer friction plate and the pressing unit, the second outer friction plate being rotatable in synchronization with the driven disc 5/6/7/8, and the second inner friction plate being rotatable in synchronization with the drive disc 1/12.

Regarding claim 3, Nakashian discloses (fig. 1) the first friction plate assembly comprises at least one pair of first outer friction plate (18 and 19) and first inner friction plate 15 that are capable of abutting with each other, and wherein the first outer friction plate is rotatable in synchronization with the drive disc 5/6/7/8, and the first inner friction plate is rotatable in synchronization with the driven disc 1/12. 

Regarding claims 5 and 8, Nakashian discloses (fig. 1) the clutch comprises a bushing 12 fixedly connected or integrally formed with the drive disc 1/12, and the pressing unit comprises an outer hub (hub of 20 that mounts to shaft 1 at area of 21) movable in an axial direction of the bushing (the axial direction of the bushing is the same axial direction that 20 moves in) and synchronously rotatable with the bushing (both elements rotate with the drive disc 1/12), and a spring assembly 25 provided on the outer hub, wherein the outer hub is movable in a direction . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashian (U.S. 1953187) in view of Wirkner (U.S. 4724941).
Regarding claim 13, Nakashian does not appear to disclose an automobile, though it is well understood that a progressively engaging clutch can be used in the environment of an automobile.  For example, Wirkner teaches a similar progressively engaging clutch utilized within an automobile (col. 3 lines 25-63, “front wheel drive transmission’, “various engine and transmission combinations”).  Other previously cited documents on the PTO-892 also disclose a progressively engaging clutch used within a vehicle.  In order to arrive at the claimed invention, the clutch of Nakashian would be utilized within an automobile between a drive and driven component where progressive engagement between the components is desired.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have .

Allowable Subject Matter
Claims 6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant contends that Nakashian is not a sequentially engaging clutch, and that all plates need to be engaged to transmit torque.  Accordingly, Applicant contends that plates 17 and 15 are not equivalent to the second friction plate assembly of claim 1.

As a preliminary matter, it is noted from Page 2 lines 7-12 that disks 17-19 are keyed to the drum 6 and rotate therewith:
“As best shown in Figs. 1, 4 and 8, the clutch disks 17, 18 and 19 are mounted for rotation with the driven drum 6 by means of a number of keys 29 secured to the inner periphery of the drum 6 at equal intervals in any suitable manner, as by screws 30”.


“The driving shaft 1 carries a sleeve 12 held fast on the shaft by means of a pin 13, the sleeve 12 providing an integral end flange 14 which serves as a fixed abutment for the cooperating clutch elements, as will hereinafter appear. As best shown in Fig. 4, the outer surface of the sleeve 12 proper is angular in form and the sleeve carries a number of clutching elements 15 of frictional material each providing an opening 16 having the same angular form as the sleeve 12, so that the elements 15 are adapted to rotate with the sleeve 12, although capable of axial movement thereon.”

Finally, Page 2 lines 42-82 describes the operation of the clutch:
“When it is desired to operate the clutch to cause power to be transmitted from the driving shaft 1 to the load connected to the drum 6, the rock shaft 26 is turned in any suitable manner to cause the pinions 27 to raise the collar 24 on the shaft 1. When this occurs the operating sleeve 20 raises the lowermost friction element 15 into engagement with the lowermost disk 19 thereby causing a certain amount of frictional engagement between the element 15 and disk 19. As this initial frictional engagement between the element 15 and disk 19 is usually not sufficient to cause the drum 6 to be rotated, further turning movement of the shaft 26 causes the sleeve 20 and the lowermost element 15 to raise the disk 19 until the element 15 carried thereby engages the middle disk 18 and it is obvious that continued movement of the sleeve 20 will finally cause the element 15 carried by the middle disk 18 to engage the upper disk. When this condition is reached all three disks 17, 18 and 19 are clamped between opposed friction elements 15 and power is thus transmitted to the sleeve 6. Since the uppermost friction element 15 is forced against the top flange 14 of the sleeve 12 when pressure is brought to bear on the uppermost disk 17, it necessarily follows that the greater the force exerted by the operating sleeve 20, the greater will be the degree of frictional engagement between the engaged elements 15 and disks 17, 18 and 19, so that varying amounts of power can be transmitted through the engaged friction elements and disks to meet varying load conditions.”

Since plates 17-19 rotate with drum 6, plates 15 rotate with sleeve 12, and “a certain amount of friction engagement” occurs between 15 and 19 only, it follows that the clutch is at least partially engaged in this state, if not fully engaged, depending on the load connected to the output, as required by the claim.  While the paragraph describing the operation of the clutch states that this friction engagement between disks 15 and 19 is “usually” not sufficient to cause .
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659